          3:21-cv-00104-JFA       Date Filed 03/08/21     Entry Number 12        Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA

    Anthony C. Davis,                                       C/A No. 3:21-cv-104-JFA-SVH

                                     Plaintiff,

    vs.
                                                                        ORDER
    Deputy Solicitor Brett Perry; Lt. Brad Lawson;
    Investigator Justin Spivey; Investigator Young;
    Magistrate Roderick Todd; Magistrate James
    Davis; and Attorney Deborah Butcher,
                                      Defendants.


I.        INTRODUCTION

          The pro se plaintiff, Anthony Davis, proceeding in forma pauperis, brings this civil rights

action pursuant to 28 U.S.C. § 1915; § 1915A. In accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02(B)(2) (D.S.C.), the case was referred to the Magistrate Judge for initial review.

          After reviewing the complaint, the Magistrate Judge assigned to this action 1 prepared a

thorough Report and Recommendation (“Report”). (ECF No. 7). Within the Report, the Magistrate

Judge opines that this court should dismiss the complaint with prejudice and without issuance and

service of process pursuant to 28 U.S.C. § 1915(e)(2)(B). 2 The Report sets forth, in detail, the

relevant facts and standards of law on this matter, and this Court incorporates those facts and

standards without a recitation.




1
  The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
  Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
  Court. The recommendation has no presumptive weight, and the responsibility to make a final
  determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
2
  To protect against possible abuses, this statute allows a district court to dismiss certain cases
upon a finding that the action fails to state a claim on which relief may be granted or is frivolous
or malicious.
      3:21-cv-00104-JFA         Date Filed 03/08/21       Entry Number 12        Page 2 of 4




       Plaintiff was advised of his right to object to the Report, which was entered on the docket

on January 22, 2021. Id. Davis filed objections to the Report on February 1, 2021. (ECF No. 10).

Thus, this matter is ripe for review.

II.    LEGAL STANDARD

       The court is charged with making a de novo determination of those portions of the Report

to which specific objections are made, and the court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). However, a district court is only required to conduct

a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. &

Parole, 974 F.2d 1330 (4th Cir. 1992). In the absence of specific objections to portions of the

Report of the Magistrate, this court is not required to give an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Thus, the court must

only review those portions of the Report to which Petitioner has made a specific written objection.

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

       “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate Judge’s Report thus requires more than a reassertion of

arguments from the complaint or a mere citation to legal authorities. See Workman v. Perry, No.

6:17-cv-00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must




                                                 2
       3:21-cv-00104-JFA        Date Filed 03/08/21       Entry Number 12        Page 3 of 4




“direct the court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).

III.   DISCUSSION

       Within the Report, the Magistrate Judge concludes that Plaintiff’s claims should be

dismissed for a number of reasons. Chief among them is that his claims are barred by the United

States Supreme Court’s holding in Heck v. Humphrey, 512 U.S. 477 (1994). Within his objections,

Plaintiff claims that Heck is not applicable here because he is seeking money damages and not

seeking release from confinement. In support of this contention, Plaintiff cites to abstention

principals and also argues that exhaustion of state remedies is not a prerequisite for § 1983 actions.

Nowhere in the Report does the Magistrate Judge reference abstention or exhaustion as a

prerequisite. Thus, these arguments are without merit. Additionally, although Plaintiff seeks

money damages, as opposed to release from confinement, he provides no opposition to the holding

in Heck which states that a “claim for damages bearing that relations to a conviction or sentence

that has not been so invalidated is not cognizable under § 1983.” Heck v. Humphrey, 512 U.S. 477,

487 (1994). Here, Plaintiff’s claims clearly relate to his conviction in the South Carolina State




                                                  3
      3:21-cv-00104-JFA         Date Filed 03/08/21       Entry Number 12         Page 4 of 4




court which has not been invalidated. Accordingly, this objection is overruled. Because this

determination bars the entirety of Plaintiff’s claims, further analysis is unnecessary. 3

IV.    CONCLUSION

       After carefully reviewing the applicable laws, the record in this case, the Report and

Recommendation, and the objections thereto, this Court finds the Magistrate Judge’s

recommendation fairly and accurately summarizes the facts and applies the correct principles of

law. Accordingly, the Court adopts the Report (ECF No. 7). Thus, Plaintiff’s claims are summarily

dismissed with prejudice and without issuance and service of process.

       IT IS SO ORDERED.



       March 8, 2021                                   Joseph F. Anderson, Jr.
       Columbia, South Carolina                        United States District Judge




3
 The court would also note that Plaintiff’s objections stated that he did not oppose Paragraphs 3
and 4 of the Magistrate Judge’s analysis and further failed to offer specific objections to Paragraph
5. (ECF No. 10, p. 7). Therefore, those portions of the Report are also adopted with no objection.
                                                  4
